SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Plaintiffs-appellants Susan Ackoff Ortega, Cele Ackoff, and Jon Ackoff and defendant-appellant Richard Rosenblatt, timely appeal from the District Court’s Opinion and Order entered October 12, 2000, and the Judgment entered October 16, 2000, which granted defendants-appellees’ motion for judgment on the pleadings with prejudice and summary judgment; and the Memorandum Order, entered December 13, 2000, granting reconsideration, and substantially adhering to the District Court’s prior ruling.
We affirm the judgment of the District Court substantially for the reasons stated by the Court in its Orders, see Ackoff-Ortega, et al. v. Windswept Pacific Entertainment Co., et al., 130 F.Supp.2d 440 (S.D.N.Y.2000) (granting reconsideration and adhering to prior ruling); Ackoff-Ortega, et al. v. Windswept Pacific Entertainment Co., et al, 120 F.Supp.2d 273 (S.D.N.Y.2000) (original ruling).